Citation Nr: 0948226	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel



INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a February 2004 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Lincoln, Nebraska in 
which the RO denied the appellant's claim of entitlement to 
service connection for spondylolisthesis L4-L5, chronic low 
back pain with right radiculopathy (hereinafter referred to 
as a "back disorder").  The appellant, who had active 
service from October 1971 to February 1976, appealed that 
decision to the BVA. Thereafter, the RO referred the case to 
the Board for appellate review.

The appellant testified at a hearing before the RO in July 
2004 and at a December 2005 video conference hearing before 
the undersigned Veterans Law Judge. Thereafter, the Board 
remanded the appellant's claim for further development in 
January 2007 and November 2007.  The requested development 
has been completed; and the case has been returned to the 
Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Since his separation from service, the appellant has been 
diagnosed with, among other things, chronic low back pain, 
low back pain with right sciatica, osteoporosis, left upper 
thoracic myalgia, spondylolisthesis of L4-L5, 
spondylolisthesis of L5-S1 and right leg radiculopathy.

3.  The preponderance of the evidence is against the finding 
that the appellant manifested a back disorder during service 
or that such a disorder is causally or etiologically related 
to service.  



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that a letter dated in February 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also letters from the 
RO to the appellant dated in July 2003 and April 2005.  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  The February 2007 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the February 2007 letter was 
not sent prior to the initial adjudication of the appellant's 
claim, the Board finds that the belated notice was not 
prejudicial to the appellant since he was provided adequate 
notice, his claim was readjudicated, and the appellant was 
provided Supplemental Statements of the Case in June 2007 and 
September 2009 in relationship to his back disorder claim. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
March 2007 in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).  In addition, the RO requested an addendum 
medical opinion in August 2009 after additional evidence was 
added to the claims file; and such an opinion was associated 
with the claims file in September 2009.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA medical 
opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a 
description of the history of the back disability at issue; 
document and consider the appellant's complaints and 
symptoms; and include medical opinions addressing the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
medical examination and opinion pertaining to the issue on 
appeal has been met. See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letters dated in 
February 2007 and December 2007; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a back disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis

In this case, the medical evidence of record reveals that the 
appellant has been diagnosed since service with, among other 
things, chronic low back pain, low back pain with right 
sciatica, osteoporosis, left upper thoracic myalgia, 
spondylolisthesis of L4-L5, spondylolisthesis of L5-S1 and 
right leg radiculopathy. See VA medical records dated in July 
2000, April 2002, June 2003, July 2004 and January 2005; 
letter from M.S., D.O. and B.A., B.A.C. dated in March 2004; 
March 2007 VA examination report, p. 10.  The appellant seeks 
service connection for his back diagnoses (hereinafter 
referred to collectively as a "back disorder") on the basis 
that he believes his back problems developed as a result of a 
back injury that occurred during service. See appellant's 
statements; July 2004 RO hearing testimony; December 2005 BVA 
hearing testimony.  Specifically, the appellant reports that 
he injured his back in late 1974 or early 1975 while working 
at a small transmitter receiver station. See July 2003 
application for compensation; December 2005 BVA hearing 
transcript, pgs. 3-5.  He testified that on the day of the 
alleged injury, he and another technician radioman, J.R., 
were working on an orbital 25 foot satellite dish that was 
not tracking correctly. December 2005 BVA hearing transcript, 
p. 4.  He indicated that he was up on a box checking 
electrical voltages when the satellite dish attempted to 
correct itself and he received a high voltage electrical 
shock. Id.  He reports that the shock blew him back and he 
fell approximately four feet upon a 1-inch pipe that was made 
for a handrail on a makeshift platform. Id.  He testified 
that technician J.R. had to lie across his legs in order to 
prevent him from rotating backwards over the handrail. Id.  

The appellant reports that he did not immediately seek 
medical treatment in relationship to the electrical shock and 
fall he had in service. Id., pgs. 4-5.  He states, however, 
that he did visit the medical corpsman on his base after his 
commanding officer found out about the incident and ordered 
him to go. Id.  He contends that he received medical 
treatment for the shock during two visits to the medical 
corpsman, but that these visits appear not to be documented 
in his service treatment records. Id., p. 5.  He testified 
that he did not receive treatment in association with hitting 
his back in service as he did not experience low back pain 
problems until approximately a year-and-a-half after the 
injury (i.e., in 1977). Id., pgs. 3, 5.  He reports that he 
continued to experience back pain from 1977 until 1992, but 
did not seek medical treatment for this pain as he believed 
it was associated with sore muscles and the type of work he 
was doing. Id., pgs. 5, 10.  However, in 1992, he reports 
being "pretty much crippled" by back pain and underwent a 
CAT scan. Id., p. 5.  He states that the physician that 
reviewed his CAT scan essentially told him that it revealed 
evidence of an impact injury that was several years old. Id.  
The appellant testified that he experienced no injuries to 
his back "in the intervening years" (presumably from 1976 
to 1992) such that he believes his current back problems are 
related to his service injury. Id., p. 7.   

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Turning to the record in this case, the medical evidence 
reveals (as mentioned above) the that the appellant has 
various back diagnoses that include spondylolisthesis, right 
sciatica, osteoporosis, thoracic myalgia and right leg 
radiculopathy. See VA medical records dated in July 2000, 
April 2002, June 2003, July 2004 and January 2005; letter 
from M.S., D.O. and B.A., B.A.C. dated in March 2004; March 
2007 VA examination report, p. 10.  The Board finds that the 
appellant's lumbar spine diagnoses constitute a current 
disability for VA purposes and fulfill the requirement of the 
first element necessary for a grant of service connection. 

With regard to the second element necessary for a grant of 
service connection 
(an in-service occurrence or injury), a review of the 
appellant's service treatment records fails to reveal any 
references to complaints, treatment or diagnoses of a back 
disorder, back problems or back injury occurring in service.  
Specifically, the Board observes that upon his entrance into 
service, the appellant was found to have a normal 
musculoskeletal examination, although it was noted that he 
had a brace for a strained back muscle that was not 
considered to be disabling. See November 1971 report of 
medical examination.  The appellant also denied experiencing 
recurrent back pain at the time of entrance into service. 
November 1971 report of medical history.  Service treatment 
records dated from November 1973 to February 1976 reflect no 
complaints or treatment for a back injury or treatment for 
electric shock.  Notably, these records include a medical 
examination for the purposes of the extension of the 
appellant's service. See November 1975 report of medical 
examination and report of medical history.  This report 
reflects that the appellant was found to have an entirely 
normal clinical examination, to include a normal 
musculoskeletal examination. Id.  While the appellant 
reported at that time that he experienced symptomatology that 
included, among other things (1) swollen or painful joints, 
(2) frequent headaches, (3) fainting spells when upset, (4) 
hearing loss, (5) leg cramps, (6) frequent indigestion, (7) 
recent gain or loss of weight, 
(8) frequent trouble sleeping, (9) depression or excessive 
worry, (9) nervous trouble and (10) periods of 
unconsciousness,  he denied experiencing recurrent back pain. 
See November 1975 report of medical history.  

Thus, a review of the appellant's service records does not 
corroborate the appellant's assertions that he sustained a 
back injury in service.  However, in support of his claim, 
the appellant has submitted alternative evidence he contends 
corroborates his reports of being injured in service.  
Specifically, a November 2005 lay statement from R.E.V. has 
been associated with the claims file and essentially 
corroborates the appellant's testimony that he was shocked 
while performing corrective maintenance on a Satellite 
System. November 2005 statement from R.E.V.  R.E.V. indicates 
that the appellant's accident occurred in early 1975; and 
that the appellant was thrown back against the guard rails of 
the work platform he was on, hurting his back in the process. 
Id.  While it appears R.E.V. was not actually present and 
therefore did not actually observe the appellant being 
shocked and thrown (December 2005 BVA hearing transcript, p. 
9), it appears that he was aware of the appellant's accident 
during the time frame that it occurred as he also worked on 
the Satellite System that the appellant worked on and was 
ultimately responsible for taking down the catwalk from which 
the appellant fell. Id., pgs. 
7-10; November 2005 statement from R.E.V.      

After considering the November 2005 lay statement from R.E.V. 
in conjunction with the appellant's statements and other 
evidence of record, the Board finds that the second element 
necessary to establish service connection has been met in 
this case.  However, in making this finding, the Board notes 
for the record that even though it assumes for the sake of 
argument in this case that the above-referenced evidence 
supports the finding that the appellant was electrically 
shocked in service and that he fell upon his back as a result 
of this electrical shock, such an assumption does not lead to 
the conclusion that the appellant's fall resulted in back 
symptomatology that is associated to his current back 
diagnoses.  This determination requires medical expertise, 
such that the Board now shifts it analysis to the evidence 
contained in the post-service medical records located in the 
claims file.  

Turning to the third element required for a grant of service 
connection (medical evidence of a nexus between the current 
disability and the in-service disease or injury), the Board 
observes (as mentioned above) that post-service medical 
records contained in the claims file reflect various 
diagnoses related to the appellant's back.  See VA medical 
records dated in July 2000, April 2002, June 2003, July 2004 
and January 2005; letter from M.S., D.O. and B.A., B.A.C. 
dated in March 2004; March 2007 VA examination report, p. 10.  
These records appear to document the appellant's first 
medical treatment for back pain occurred in either 1993 or 
1994; and that the appellant was noted to have had a "long 
history [of] repeated back problems" at that time. March 
2007 VA examination report, p. 3.  While some of the 
appellant's post-service medical records reflect the 
appellant's reports to his medical providers that he injured 
his back in service and that he had a history of back pain 
since 1977, the only post-service medical record that 
contains a medical opinion potentially linking the 
appellant's back complaints to an injury in service is a 
letter signed by the appellant's private medical provider, 
M.S., D.O. and her certified physician's assistant B.A.. See 
VA medical records dated from July 2000 to September 2005; 
private medical records dated from December 1997 to June 
2002; March 2004 letter signed by M.S., D.O. and B.A., P.A.C.  

In their March 2004 letter, the appellant's private medical 
providers report that the appellant had been receiving 
treatment from them since April 2002; and that the appellant 
had diagnoses of chronic low-back pain, osteoporosis and a 
grade 2 spondylolisthesis at L5-S1. See March 2004 letter.  
They indicate that the appellant mentioned to them that he 
had a consultation with an orthopedic surgeon in 1992, during 
which the surgeon stated that the appellant had some 
irregularities of the back that were visible on x-rays that 
were secondary to some type of a hard impact. Id.  However, 
the March 2004 medical providers indicated that they had not 
reviewed those records as they were not available. Id.  The 
letter goes on to state that the appellant told them that 
when the orthopedic surgeon inquired about any previous back 
trauma, the appellant had completely forgotten about the 
incident that occurred in 1975 when he was jolted by a volt 
of electricity that threw him back against the railing of the 
scaffold, causing him to strike the lower lumbar area of his 
back.  The March 2004 medical providers indicated that the 
appellant reported to them that it was not until the latter 
part of 2002 when he saw a skeletal picture of exactly where 
L5 was located in the body that he realized that this was 
right about the area where his back had struck the scaffold 
railing as mentioned above. Id.  In the private medical 
examiners' opinions, the appellant's chronic low back pain 
could be related to the previous injury described above. Id.  
However, the providers indicated that whether or not the 
changes seen on the appellant's previous x-rays, CT scan and 
MRI are related to the previous injury are currently unknown 
as there are no previous comparative films after the injury 
occurred. Id.       

In light of the March 2004 letter referenced above and the 
other evidence contained in the claims file, the Board sought 
a VA medical opinion in January 2007 that addressed the 
medical questions in the case. See January 2007 BVA decision.  
In requesting this opinion, the Board asked that a VA 
examiner conduct a physical examination of the appellant and 
review the appellant's medical records and claims file.  
Thereafter, the examiner was asked to provide an opinion as 
to the likelihood that the appellant had a current back 
disorder that was incurred in service. Id.  In doing so, the 
Board requested that the examiner provide a rationale for his 
or her opinion that included references to the evidence of 
record, such as the appellant's service treatment records, 
post-service medical records and the November 2005 statement 
of R.E.V. Id., pgs. 10-12.  In response to the Board's 
request, the appellant was afforded a VA examination in March 
2007.  

According to the twelve (12) page March 2007 VA examination 
report contained in the claims file, a VA medical doctor 
reviewed the appellant's claims folder and service treatment 
records in a "page by page fashion." May 2007 VA 
examination report, p. 1.  In addition, the doctor obtained a 
medical history from the appellant, conducted a physical 
examination of the appellant in February 2007, spoke to the 
appellant via telephone in March 2007 to ask some follow-up 
questions and also reviewed the appellant's computerized 
medical records and paper medical records. Id.  In terms of 
medical history, the appellant discussed the electric shock 
injury he had in service with the VA medical doctor but also 
reported that he first noticed his low back bothering him in 
1977, about a year-and-a-half after leaving the military. 
Id., pgs. 3-4.  He indicated that he had just started working 
at a donut store and was bending over to roll out some dough 
and felt sudden pain in his back at that time.  He reported 
that he did not see anyone about his back pain, but that it 
bothered him from time to time.  The VA doctor noted that the 
appellant's back pain was intermittent until 1991, when he 
experienced a sudden onset of severe low back pain while 
loading fertilizer into a truck; and that the appellant 
reported that his back pain had been constant since that 
time.  The appellant also indicated that he sought treatment 
for his back at a VA medical facility in 1993, at which time 
x-rays where taken of his back that revealed some kind of 
impact or old injury. Id., p. 3.   

Per the VA doctor's review of the appellant's medical 
records, the appellant was first seen in May 1994 with a 
"long history [of] repeated back problems." Id.  The 1994 
VA medical records related that the appellant had irritated 
his back loading fertilizer; and an x-ray showed he had grade 
1 L5-S1 spondylolisthesis.  A myelogram was apparently 
conducted  in June 1994; and the admitting nurse's history 
notes low back pain for 15 years. Id.   Surgery was 
recommended, but apparently not performed. Id.  The VA doctor 
then discussed subsequent post-service medical records dated 
in June 2000 and September 2002 that referenced accidents the 
appellant had in which he was thrown from a horse and injured 
his shoulder "four wheeling." Id., pgs. 3-4.    

After performing a physical examination and diagnostic 
studies, the VA doctor ultimately diagnosed the appellant 
with grade 1 to 2 spondylolisthesis at L5-S1 and 
radiculopathy. Id., p. 10.  She indicated that although one 
of the appellant's post-service medical records reported 
diagnoses of osteopenia and minimal osteoporosis, these 
conditions were not the source of the appellant's current 
symptoms. Id.  In terms of the potential link between the 
appellant's current back disorder and his injury in service, 
the medical doctor opined that it was less likely as not that 
any incident experienced by the appellant while on active 
duty caused or contributed to the appellant's 
spondylolisthesis. Id.  

In providing her medical opinion, the March 2007 VA medical 
doctor cited to several examples of evidence contained in the 
record that she believed supported her conclusions, to 
include evidence that (1) the appellant did not recall his 
back hurting after he fell in service; (2) his service 
treatment records do not reflect any treatment for his 
service injury (i.e., an indication as to the severity of the 
injury); (3) the appellant denied in his November 1975 
physical examination that he experienced recurrent back pain 
at that time; (4) the appellant indicated that he did not 
have back pain until a year-and-a-half after he separated 
from service; and (5) his earliest post-service medical 
records dated in 1994 first reference back pain that began 15 
years earlier, in approximately 1979. Id., pgs. 10-11.  Given 
the above-referenced evidence, the doctor opined that a 
continuity of back symptomatology dating back to military 
service had not been established. Id., p. 11.  In addition, 
she indicated that the leg cramps and fatigue mentioned by 
the appellant in his November 1975 examination were not 
symptoms consistent with radicular leg symptoms from a back 
condition. Id., p. 11; see appellant's August 2004 email from 
appellant (appellant indicated his belief that leg cramps and 
lameness he experienced post-injury were symptomatology 
associated with his back disorder).  Thus, based upon her 
medical knowledge and expertise, the March 2007 VA medical 
doctor ultimately found that the appellant's 
spondylolisthesis and low back problems are not causally or 
etiologically related to his military service. Id.    



Thereafter, as discussed in the Introduction section of this 
opinion, the Board remanded the appellant's claim for 
outstanding medical records in November 2007.  Subsequently, 
additional evidence was associated with the claims file that 
included copies of the appellant's records from the United 
States Social Security Administration.  After reviewing these 
records, the VA medical doctor referenced above prepared an 
addendum medical opinion in which she affirmed her previous 
conclusion that the appellant's back disorder was not related 
to service. See September 2009 VA addendum medical opinion. 

After thoroughly reviewing the claims file and all evidence 
of record, the Board finds the March 2007 VA medical opinion 
and September 2009 addendum opinion to be most persuasive in 
its analysis of this claim.  In comparison to the March 2004 
letter signed by M.S., D.O. and B.A., P.A.C., the ultimate VA 
medical opinion of record in this case is based upon a 
physical examination of the appellant in conjunction with a 
very detailed review of the appellant's statements, the buddy 
statement of record, the appellant's service treatment 
records and his post-service medical records.  Additionally, 
the VA medical doctor in this case provided a rationale for 
her opinion, with citations to specific evidence she felt 
supported her opinion, while the March 2004 private medical 
examiners failed to provide any rationale in support of their 
assertion that the appellant's in-service back injury 
"could" be related to his post-service chronic low back 
pain.  
 
In making the above-referenced finding, the Board 
acknowledges the VA medical doctor's analysis in terms of the 
questionable severity of the appellant's presumed back injury 
in service.  In doing so, the Board attaches greater 
probative weight to the March 2007 medical opinion (and 
September 2009 addendum opinion) despite the appellant's 
assertions that he believes his current back diagnoses are 
related to the back injury he experienced in service. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the Board finds that the third element necessary for a grant 
of service connection in this case has not been met; and 
service connection on a direct basis must be denied.



In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for a back disorder is denied



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


